            Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                    Entered 09/24/19 20:51:53                 Page 1 of 48
 Fill in this information to identify the case
 Debtor name          Rooftop Group USA, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          19-32804
 (if known)                                                                                                          Check if this is an
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
           Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Checking account 2495                                         Checking account                    2   4   9     5               $147,245.82
3.2.    Checking account 4996                                         Checking account                    4   9   9     6                   $111.19
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                        $147,357.01


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

          No. Go to Part 3.
          Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
           Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                Entered 09/24/19 20:51:53                Page 2 of 48
Debtor       Rooftop Group USA, Inc.                                                       Case number (if known)    19-32804
             Name

                                                                                                                         Current value of
                                                                                                                         debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
     Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                         $0.00


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes. Fill in the information below.
                                                                                                                         Current value of
                                                                                                                         debtor's interest
11. Accounts receivable

11a. 90 days old or less:          $331,574.02             –                 $0.00                  = ..............            $331,574.02
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:              $53,852.05             –                 $0.00                  = ..............              $53,852.05
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                 $385,426.07


 Part 4: Investments

13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes. Fill in the information below.
                                                                                            Valuation method             Current value of
                                                                                            used for current value       debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

         Name of entity:                                                 % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

         Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                         $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                            page 2
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                             Entered 09/24/19 20:51:53               Page 3 of 48
Debtor       Rooftop Group USA, Inc.                                                 Case number (if known)     19-32804
             Name

     General description                         Date of the     Net book value of     Valuation method             Current value of
                                                 last physical   debtor's interest     used for current value       debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

     Inventory - see attached                                                          liquidation                          $355,757.00
23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                            $355,757.00

24. Is any of the property listed in Part 5 perishable?
     No
     Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     No
     Yes
 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes. Fill in the information below.

     General description                                         Net book value of     Valuation method             Current value of
                                                                 debtor's interest     used for current value       debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                    $0.00

34. Is the debtor a member of an agricultural cooperative?
     No
     Yes. Is any of the debtor's property stored at the cooperative?
               No
               Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     No
     Yes

Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                       page 3
    Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                         Entered 09/24/19 20:51:53                              Page 4 of 48



Vancouver Inventory

                                                                                                        Total       Avg           Avg Liquidation    Est. Closeout
Item      Name                                                                       Case Qty Case pack Units       Wholesale     Value .10-.15      Value
VL-3540   X03 Palm Sized High Performance Drone VL-3540 4pcs (2pcs for each color)       1135         4     4,540        $22.50              $2.93         $13,279.50
VL-3610   Tunnel drone                                                                   3312         6    19,872        $18.50              $2.41         $47,792.16
VL-3630   Move Motion Drone                                                              2205         2     4,410        $18.50              $2.41         $10,606.05
VL-3520   Micro Video Drone                                                                13         6        78        $14.50              $1.89            $147.03
VL-3500   Velocity HD Video Drone + FPV Assorted VL-3500                                 1777         2     3,554        $45.00              $5.85         $20,790.90
VL-3580   Sky Rider 2.4GHz Quadrocopter with HD Camera                                   1514         2     3,028        $34.50              $4.49         $13,580.58
VL-3571   GALACTIC X VL-3571                                                              410         4     1,640        $34.50              $4.49          $7,355.40
VL-3572   GALACTIC X VL-3572                                                              844         4     3,376        $34.50              $4.49         $15,141.36
VL-3579   Galactic X 1/2 Pallet VL-3579                                                     4        24        96        $34.50              $4.49            $430.56
VL-3590   Tilt HD+Wifi Video Drone X15 VL-3590                                              5        12        60        $52.50              $6.83            $409.50
VL-3510   ATOM Micro Drone VL-3510 8pcs (2pcs for each color)                               2         8        16        $14.50              $1.89             $30.16
VL-3517   Micro drone                                                                    7031         4    28,124        $18.50              $2.41         $67,638.22
                                                                                                           68,794                 Est val                 $197,201.42
    Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                                                 Entered 09/24/19 20:51:53                                 Page 5 of 48



Tricon Inventory
Warehouse          Product          Description                       Available Pick Qty     Client Qty       Client UQ   Total Qty       UQ    Average           Estimated         Total Value
                                                                                                                                                Wholsale Per      Liquidation Value
                                                                                                                                                Unit              = .10-.15 cents

TRICON SEATTLE     PL-1710-B        2.4 GHZ QUADCOPTER BLACK                         90.00            90.00 EA                    90.00 EA                $0.00                                $0.00
TRICON SEATTLE     PL-1710-R        2.4 GHZ QUADCOPTER RED                          158.00           158.00 EA                   158.00 EA                $0.00                                $0.00
TRICON SEATTLE     PL-1640-BT       ACTIVE HD WIFI INDIVIDUAL PACK BATTERIES ONLY     7.00                7.00 EA                     7.00 EA              0.00                                $0.00
TRICON SEATTLE     PL1170-CH        AIR COMBAT CHARGER                               40.00            40.00 EA                    40.00 EA                 0.00                                $0.00
TRICON SEATTLE     PL-1170-BP       AIR COMBAT HELICOPTER BASIC PACK BLADES SET ONLY
                                                                                  78.00               78.00 EA                    78.00 EA                 0.00                                $0.00
TRICON SEATTLE     PL-1170-FP       AIR COMBAT HELICOPTER FULL PACK BLADES SET/ USB
                                                                                  28.00
                                                                                    CHARGING CABLE/
                                                                                                28.00
                                                                                                    LAUNCH
                                                                                                      EA   PAD                    28.00 EA                 0.00                                $0.00
TRICON SEATTLE     VL-3519          ATOM (X01) MICRO DRONE 24PCS PDQ                  0.00                2.00 EA                     2.00 EA            $14.50                               $29.00
TRICON SEATTLE     PL-1390-BP       ATOM 1.0 BASIC PACK                          2,987.00          2,990.00 EA                 2,990.00 EA                 0.00                                $0.00
TRICON SEATTLE     PL-1390-FP       ATOM 1.0 FULL PACK                           2,981.00          2,982.00 EA                 2,982.00 EA                $0.00                                $0.00
TRICON SEATTLE     PL-1390          ATOM 1.0 MICRO DRONE                              0.00                2.00 EA                     2.00 EA            $14.50                               $29.00
TRICON SEATTLE     PL-1390-RM       ATOM 1.0 MICRO DRONE CONTROLLER              2,052.00          2,052.00 EA                 2,052.00 EA                $0.00                                $0.00
TRICON SEATTLE     PL-1391          ATOM MICRO DRONE - RED                            0.00                1.00 EA                     1.00 EA            $14.50                               $14.50
TRICON DALLAS WHSE
                WB-4001             BATMAN                                            1.00                1.00 EA                     1.00 EA            $17.50                               $17.50
TRICON SEATTLE     WB-4001-RM       BATMAN CONTROLLER                               200.00           200.00 EA                   200.00 EA                $0.00                                $0.00
TRICON DALLAS WHSE
                WB-4010             BATMAN MICRO DRONE                                2.00                2.00 EA                     2.00 EA            $17.50                               $35.00
TRICON SEATTLE     WB-4015-BP       BATWING HD BASIC PACK                             2.00                4.00 EA                     4.00 EA             $0.00                                $0.00
TRICON SEATTLE     WB-4015-BT       BATWING HD BATTERY                               39.00            39.00 EA                    39.00 EA                $0.00                                $0.00
TRICON SEATTLE     WB4010-BP-BW     BATWING MICRO BASIC PACK                        263.00           263.00 EA                   263.00 EA                $0.00                                $0.00
TRICON SEATTLE     WB4010-BT-BW     BATWING MICRO BATTERY                            73.00            73.00 EA                    73.00 EA                $0.00                                $0.00
TRICON SEATTLE     WB4010-FP-BW     BATWING MICRO FULL PACK                         108.00           108.00 EA                   108.00 EA                $0.00                                $0.00
TRICON DALLAS WHSE
                QVC PO CARTON 1BLUS/GREY                                            192.00           192.00 CAS                  192.00 CAS               $0.00                                $0.00
TRICON SEATTLE     PL-1530-CM       CAMERA HD ONLY                                   28.00            28.00 EA                    28.00 EA                $0.00                                $0.00
TRICON DALLAS WHSE
                CD-0585-25          CANIDATE PENS 16CT (112MC/PLT)                  111.00           111.00 CAS                       111 CAS             $2.81                              $311.91
TRICON DALLAS WHSE
                CD-0585-24          CANIDATE PENS 16CT (120MC/PLT)                  120.00           120.00 CAS                       120 CAS             $0.25                               $30.00
TRICON DALLAS WHSE
                CD-0585-23          CANIDATE PENS 16CT (128MC/PLT)                  640.00           640.00 CAS                       640 CAS             $0.25                              $160.00
TRICON DALLAS WHSE
                CD-0585-01          CANIDATE PENS 16CT (140MC/PLT                   140.00           140.00 CAS                       140 CAS             $0.25                               $35.00
TRICON DALLAS WHSE
                CD-0586-22          CANIDATE PENS 16CT (160MC/PLT)                  639.00           639.00 CAS                       639 CAS             $0.25                              $159.75
TRICON DALLAS WHSE
                CD-0586-21          CANIDATE PENS 16CT (175MC/PLT)                  350.00           350.00 CAS                       350 CAS             $0.25                               $87.50
TRICON DALLAS WHSE
                CD-0585-26          CANIDATE PENS 16CT (96MC/PLT)                   192.00           192.00 CAS                       192 CAS             $2.81                              $539.52
TRICON DALLAS WHSE
                CD-0586-20          CANIDATE PENS 24CT (24MC/PLT)                    24.00            24.00 CAS                        24 CAS             $0.00                                $0.00
TRICON DALLAS WHSE
                CD-0585-11          CANIDATE PENS 24CT (47MC / PLT)                 191.00           191.00 CAS                       191 CAS             $0.25                               $47.75
TRICON DALLAS WHSE
                CD-0586-13          CANIDATE PENS 24CT (48MC / PLT)                  47.00            47.00 CAS                        47 CAS            $14.00                              $658.00
TRICON DALLAS WHSE
                CD-0585-18          CANIDATE PENS 24CT (49MC/PLT)                    49.00            49.00 CAS                        49 CAS             $0.25                               $12.25
TRICON DALLAS WHSE
                CD-0585-15          CANIDATE PENS 24CT (53MC/PLT)                    53.00            53.00 CAS                        53 CAS             $0.00                                $0.00
TRICON DALLAS WHSE
                CD-0585-16          CANIDATE PENS 24CT (56MC/PLT)                   670.00           670.00 CAS                       670 CAS             $2.19                            $1,467.30
TRICON DALLAS WHSE
                CD-0586-00          CANIDATE PENS 24CT (64MC/PLT                     64.00            64.00 CAS                        64 CAS             $0.25                               $16.00
TRICON DALLAS WHSE
                CD-0585-19          CANIDATE PENS 32CT (60MC/ PLT)                  120.00           120.00 CAS                       120 CAS             $0.25                               $30.00
TRICON DALLAS WHSE
                CD-0585-27          CANIDATE PENS 32CT (62MC/PLT                     61.00            61.00 CAS                        61 CAS             $0.25                               $15.25
TRICON DALLAS WHSE
                CD-0585-7           CANIDATE PENS 32CT (72MC/PLT)                   144.00           144.00 CAS                       144 CAS             $0.25                               $36.00
TRICON DALLAS WHSE
                CD-0585-8           CANIDATE PENS 32CT (78MC/PLT)                    78.00            78.00 CAS                        78 CAS             $0.00                                $0.00
TRICON DALLAS WHSE
                CD-0585-9           CANIDATE PENS 32CT (90MC/PLT)                   270.00           270.00 CAS                       270 CAS             $0.25                               $67.50
TRICON DALLAS WHSE
                CD-0585-4           CANIDATE PENS 32CT(105MC/PLT)                   735.00           735.00 CAS                       735 CAS             $6.56                            $4,821.60
TRICON DALLAS WHSE
                CD-0585-6           CANIDATE PENS 32CT(56MC/PLT)                    616.00           616.00 CAS                       616 CAS             $0.25                              $154.00
TRICON DALLAS WHSE
                CD-0585-3           CANIDATE PENS 32CT(64MC/PLT)                    464.00           464.00 CAS                       464 CAS             $0.25                              $116.00
TRICON DALLAS WHSE
                CD-0585-5           CANIDATE PENS 32CT(75MC/PLT)                     75.00            75.00 CAS                        75 CAS             $0.25                               $18.75
TRICON DALLAS WHSE
                CD-0585             CANIDATE PENS 32CT(80MC/PLT)                 4,541.00          4,541.00 CAS                   4,541 CAS               $0.00                                $0.00
TRICON DALLAS WHSE
                CD-0585-2           CANIDATE PENS 32CT(84MC/PLT)                 1,092.00          1,092.00 CAS                   1,092 CAS               $0.00                                $0.00
TRICON DALLAS WHSE
                CD-0585-1           CANIDATE PENS 32CT(96MC/PLT)                 2,304.00          2,304.00 CAS                   2,304 CAS              $4.31                             $9,930.24
TRICON SEATTLE     PL-1110-BP       CHROME FLYER BASIC PACK BLADES SET ONLY          99.00            99.00 EA                    99.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL-1110-FP       CHROME FLYER FULL PACK BLADE SET/ LANDING GEAR37.00               37.00 EA                    37.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL-1110          CHROME FLYER WHOLE SET TITANIUM                 625.00           625.00 EA                   625.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL1720-BP2-CR20 CLOUD RIDER 2.0 (720P) FPV BASIC PACK            713.00           716.00 EA                   716.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL1720-BD-B-CR20 CLOUD RIDER 2.0 FPV BODY BLACK                   78.00            79.00 EA                    79.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL1720-RM-CR20   CLOUD RIDER 2.0 FPV CONTROLLER                  146.00           146.00 EA                   146.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL1720-MT-A-CR20CLOUD RIDER 2.0 FPV MOTOR (A)                      2.00                2.00 EA                     2.00 EA            $0.00                                 $0.00
TRICON SEATTLE     PL1720-MT-B-CR20 CLOUD RIDER 2.0 FPV MOTOR (B)                    24.00            25.00 EA                    25.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL1720-FP2       CLOUD RIDER 2.O FPV FULL PACK                   396.00           396.00 EA                   396.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL1720-CM-HD     CLOUD RIDER CAMERA HD ONLY                      144.00           144.00 EA                   144.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL1430-CH        CLOUD RIDER CHARGING BOX                          3.00                3.00 EA                     3.00 EA            $0.00                                 $0.00
TRICON SEATTLE     PL1430-MB-R      CLOUD RIDER HELICOPTER ONLY RED                  35.00            35.00 EA                    35.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL-1445          CLOUD RIDER PURPLE                               31.00            31.00 EA                    31.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL1430-CG        CLOUD RIDER SAFETY CAGE                          20.00            20.00 EA                    20.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL1430-MB-T      CLOUD RIDER TITANIUM                             34.00            34.00 EA                    34.00 EA               $0.00                                 $0.00
TRICON DALLAS WHSE
                CST TANK            CST TANK (28MC/PLT)                             168.00           168.00 CAS                  168.00 CAS              $0.00                                 $0.00
TRICON SEATTLE     CT-1973-BT       CT-1973-BT                                      170.00           170.00 EA                   170.00 EA               $0.00                                 $0.00
TRICON SEATTLE     VL3570-BP-GX-B   GALACTIC X BASIC PACK BLUE                       72.00            72.00 EA                    72.00 EA               $0.00                                 $0.00
TRICON SEATTLE     VL3570-BP-GX-O   GALACTIC X BASIC PACK ORANGE                     45.00            45.00 EA                    45.00 EA               $0.00                                 $0.00
TRICON SEATTLE     VL-3570-BT       GALACTIC X BATTERIES ONLY                         0.00                2.00 EA                     2.00 EA            $0.00                                 $0.00
TRICON SEATTLE     VL3570-FP-GX-B   GALACTIC X FULL PACK BLUE                        97.00            97.00 EA                    97.00 EA               $0.00                                 $0.00
TRICON SEATTLE     VL3570-FP-GX-O   GALACTIC X FULL PACK ORANGE                     114.00           114.00 EA                   114.00 EA               $0.00                                 $0.00
TRICON SEATTLE     VL-3570          GALACTIC X WHOLE SET ORANGE                      29.00            29.00 EA                    29.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL-1280-CT       HD VIDEO CALIBRATION TABLE                       18.00            18.00 EA                    18.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL-1510-RM       HD VIDEO DRONE + FPV INDIVIDUAL PACK CONTROLLER
                                                                                179.00
                                                                                    ONLY             179.00 EA                   179.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL-1280-BT       HD VIDEO DRONE + FPV INDIVIDUAL PACK/ BATTERIES
                                                                                 472.00
                                                                                    ONLY             480.00 EA                   480.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL-1280-RM       HD VIDEO DRONE CONTROLLER                         5.00                5.00 EA                     5.00 EA            $0.00                                 $0.00
TRICON SEATTLE     PL1510-BP        HD VIDEO DRONE FPV BASIC PACK                   978.00           978.00 EA                   978.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL1510-BD-R      HD VIDEO DRONE FPV BODY RED                     129.00           129.00 EA                   129.00 EA               $0.00                                 $0.00
TRICON SEATTLE     PL1510-BD-T      HD VIDEO DRONE FPV BODY TITANIUM                136.00           139.00 EA                   139.00 EA               $0.00                                 $0.00
    Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                                        Entered 09/24/19 20:51:53        Page 6 of 48



TRICON SEATTLE   PL1510-FP        HD VIDEO DRONE FPV FULL PACK TITANIUM / RED    414.00        414.00 EA       414.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1280-LG-HVD    HD VIDEO DRONE LANDING GEAR                    129.00        129.00 EA       129.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1280-MT-A-HVD HD VIDEO DRONE MOTOR + FPV INDIVIDUAL PACK MOTOR
                                                                             414.00 A ONLY     414.00 EA       414.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1280-MT-B-HVD HD VIDEO DRONE MOTOR + FPV INDIVIDUAL PACK MOTOR
                                                                             422.00 B ONLY     422.00 EA       422.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1510-BD-R     HD VIDEO DRONE+ FPV INIVIDUAL PACK                6.00         6.00 EA         6.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1510-CM       HD VIDEO DRONE+ FPV INIVIDUAL PACK             258.00        258.00 EA       258.00 EA     $0.00                $0.00
TRICON SEATTLE   WB4001-BP-HHB    HOVER HERO BATMAN BASIC PACK                    48.00         48.00 EA        48.00 EA     $0.00                $0.00
TRICON SEATTLE   WB4001-BL-HHB    HOVER HERO BATMAN BLADES                       113.00        113.00 EA       113.00 EA     $0.00                $0.00
TRICON SEATTLE   WB4001-CH-HHB    HOVER HERO BATMAN CHARGER                      198.00        198.00 EA       198.00 EA     $0.00                $0.00
TRICON SEATTLE   WB4002-BP-HHS    HOVER HERO SUPERMAN BASIC PACK                 149.00        149.00 EA       149.00 EA     $0.00                $0.00
TRICON SEATTLE   WB4002-CH-HHS    HOVER HERO SUPERMAN CHARGER                    119.00        119.00 EA       119.00 EA     $0.00                $0.00
TRICON SEATTLE   WB4002-FP-HHS    HOVER HERO SUPERMAN FULL PACK                   77.00         77.00 EA        77.00 EA     $0.00                $0.00
TRICON SEATTLE   WB-4001-BF       HOVER HEROES BATMAN FULL PACK                     8.00         8.00 EA         8.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-4210          HOVER STAR WHOLE SET SILVER                    139.00        139.00 EA       139.00 EA     $0.00                $0.00
TRICON DALLAS WHSE
                RETURNS           HSN RETURNS (NOT PROCESSED)                    107.00        107.00 UNT      107.00 UNT    $0.00                $0.00
TRICON SEATTLE   HS-2400          LASER FORCE - RC ASSAULT TANK                   41.00         41.00 EA        41.00 EA    $14.99              $614.59
TRICON SEATTLE   HS-1952          LASER FORCE RC - ASSAULT TANKS CAMO             45.00         45.00 EA        45.00 EA    $14.99              $674.55
TRICON SEATTLE   PL-1340-CH       MAGIC UFO                                      892.00        892.00 EA       892.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1340-BP       MAGIC UFO BASIC PACK BLADES SET ONLY           418.00        418.00 EA       418.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1340-BL       MAGIC UFO BLADE SET                           2,396.00     2,396.00 EA      2,396.00 EA    $0.00                $0.00
TRICON SEATTLE   PL-1340-RM       MAGIC UFO CONTROLLER                          2,400.00     2,400.00 EA      2,400.00 EA    $0.00                $0.00
TRICON SEATTLE   PL-1340-MR       MAGIC UFO MAIN ROTOR SHAFT                    1,199.00     1,199.00 EA      1,199.00 EA    $0.00                $0.00
TRICON SEATTLE   PL-1340-FP       MAGIC UFO PACK BLADES SET/ USB CHARGING CABLE/
                                                                              132.00
                                                                                 LAUNCH PAD 132.00 EA          132.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1340-MB       MAGIC UFO RED                                  352.00        352.00 EA       352.00 EA     $0.00                $0.00
TRICON SEATTLE   VL-3560          MAXIMUM BATTLE DRONE 2 PACK ASSORTMENT            0.00         1.00 EA         1.00 EA    $50.00               $50.00
TRICON SEATTLE   VL-3630          MAXIMUM MOVE DRONE RED/BLACK               20,943.00      20,945.00 EA     20,945.00 EA   $18.50          $387,482.50
TRICON SEATTLE   VL-3518          MAXIMUM X01 MICRO DRONE IN SIDEKICK ASST          0.00         1.00 EA         1.00 EA     $0.00                $0.00
TRICON SEATTLE   VL-3540          MAXIMUM X03 STUNT DRONE                    15,055.00      15,055.00 EA     15,055.00 EA   $22.50          $338,737.50
TRICON SEATTLE   PL-1390-MB-R     MICRO DRONE HELICOPTER ONLY RED               1,663.00     1,663.00 EA      1,663.00 EA    $0.00                $0.00
TRICON SEATTLE   PL-1390-MB-T     MICRO DRONE HELICOPTER ONLY TITANIUM          1,587.00     1,587.00 EA      1,587.00 EA    $0.00                $0.00
TRICON SEATTLE   PL-1770          MOVE (1318531)                                    2.00         2.00 EA         2.00 EA    $18.50               $37.00
TRICON SEATTLE   PL-1770-BP       MOVE BASIC PACK BLADES SET ONLY                248.00        248.00 EA       248.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1771          MOVE DRONE - GREEN                             292.00        292.00 EA       292.00 EA    $18.50            $5,402.00
TRICON SEATTLE   PL-1772          MOVE DRONE - RED                               301.00        301.00 EA       301.00 EA    $18.50            $5,568.50
TRICON SEATTLE   PL-1770-FP       MOVE FULL PACK - BLADES SET, USB CHARGING CABLE,
                                                                                678.00
                                                                                   SAFETY CAGE 678.00 EA       678.00 EA     $0.00                $0.00
TRICON SEATTLE   NV-3820          NAVIGATOR PACE MICRO DRONE                    7,409.00     7,409.00 EA      7,409.00 EA   $14.50          $107,430.50
TRICON SEATTLE   PL-1320-BP       NEUTRON BASIC PACK BLADE SET SAFETY CAGE        15.00         15.00 EA        15.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1320-BT-NHD    NEUTRON BATTERY                                617.00        617.00 EA       617.00 EA     $0.00                $0.00
TRICON SEATTLE   OD-2111          NEUTRON BLUE                                    91.00         92.00 EA        92.00 EA    $34.50            $3,174.00
TRICON SEATTLE   PL-1320-FP       NEUTRON FULL PACK                              129.00        129.00 EA       129.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1320-B        NEUTRON WHOLE SET BLACK                        437.00        437.00 EA       437.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1320-R        NEUTRON WHOLE SET RED                           56.00         56.00 EA        56.00 EA     $0.00                $0.00
TRICON SEATTLE   NY SHOWROOM SAMPLES
                               NY SHOWROOM SAMPLES                                87.00         87.00 EA        87.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1630-RM-OHD    OCULA CONTROLLER                                27.00         27.00 EA        27.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1630-BD-R-OHD OCULA DRONE BODY RED                             21.00         21.00 EA        21.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1630-WIFIFP-R OCULA HD WIFI FULL PACK RED                      10.00         10.00 EA        10.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1630-WIFIFP-T OCULA HD WIFI FULL PACK TITANIUM                 25.00         25.00 EA        25.00 EA     $0.00                $0.00
TRICON SEATTLE   SC-2051          ONE CLICK                                      396.00        396.00 EA       396.00 EA    $34.50           $13,662.00
TRICON SEATTLE   UMXU635414       PALLET FROM TRUCKLOADS                          12.00         12.00 PLT       12.00 PLT    $0.00                $0.00
TRICON SEATTLE   PL-1350          PL-1351/1352/1354/1355 PROPEL PROTON MICRO DRONE
                                                                                0.00
                                                                                   ASSORTMENT 1.00 EA            1.00 EA    $14.50               $14.50
TRICON SEATTLE   PL-1520-MB       PL-1520-MB                                      40.00         40.00 EA        40.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1540-BT       PL-1540-BT                                        1.00         1.00 EA         1.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1760-BT       PL-1760-BT                                     132.00        132.00 EA       132.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1780-BT       PL-1780-BT                                        3.00         4.00 EA         4.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1480-R        PROPEL SPYDER X PALM DRONE RED                  75.00         75.00 EA        75.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1480-T        PROPEL SPYDER X PALM DRONE TITANIUM             29.00         29.00 EA        29.00 EA     $0.00                $0.00
TRICON DALLAS WHSE
                P/L-1530          PROPEL TILT HAD DRONE ASSORTMENT              1,786.00     1,786.00 EA      1,786.00 EA   $52.50           $93,765.00
TRICON SEATTLE   P/L-1530         PROPEL TILT HAD DRONE ASSORTMENT                  0.00         1.00 EA         1.00 EA    $52.50               $52.50
TRICON SEATTLE   PL1750-BP-QNTM QUANTUM BASIC PACK                               340.00        340.00 EA       340.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1750-BT-QNTM QUANTUM BATTERY                                  226.00        226.00 EA       226.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1750-BD-R-QNTMQUANTUM BODY RED                                   9.00         9.00 EA         9.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1750-CM-QNTM QUANTUM CAMERA                                    60.00         60.00 EA        60.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1750-RM-QNTM QUANTUM CONTROLLER                                63.00         63.00 EA        63.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1750-FP-T-QNTMQUANTUM FULL PACK TITANIUM                       68.00         68.00 EA        68.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1750-FP-R-QNTMQUANTUM FULL PACK RED                            66.00         66.00 EA        66.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1750-MT-A-QNTMQUANTUM MOTOR (A)                                25.00         25.00 EA        25.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1750-MT-B-QNTMQUANTUM MOTOR (B)                                45.00         45.00 EA        45.00 EA     $0.00                $0.00
TRICON SEATTLE   PLM-472          RC SNAKE (1128823)                              91.00         91.00 EA        91.00 EA     $0.00                $0.00
TRICON DALLAS WHSE
                QVC PO CARTON 2RED/ SILVER                                       136.00        136.00 CAS      136.00 CAS    $0.00                $0.00
TRICON DALLAS WHSE
                QVC               RETURN (NOT PROCESSED)                          14.00         14.00 PLT       14.00 PLT    $0.00                $0.00
TRICON DALLAS WHSE
                NEUTRON STAPLESRETURN NOT PROCESS                                   4.00         4.00 PLT        4.00 PLT    $0.00                $0.00
TRICON DALLAS WHSE
                SPIDER X STAPLE RETURN NOT PROCESS                                  7.00         7.00 PLT        7.00 PLT    $0.00                $0.00
TRICON DALLAS WHSE
                ROOF TOP          RETURNS                                         75.00         75.00 PLT       75.00 PLT    $0.00                $0.00
TRICON DALLAS WHSE
                KOHLS             RETURNS(NOT PROCESSED)                          70.00         70.00 PLT       70.00 PLT    $0.00                $0.00
TRICON DALLAS WHSE
                BEST BUY          RETURNS(NOT PROCESSED)                          67.00         67.00 PLT       67.00 PLT    $0.00                $0.00
TRICON SEATTLE   PL-1490-BP       ROCKET UFO BASIC PACK BLADES SET ONLY           24.00         24.00 EA        24.00 EA     $0.00                $0.00
TRICON SEATTLE   ROOFTOP SUPPLIESROOFTOP PACKAGING SUPPLIES                      136.00        136.00 EA       136.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1610-BT       SKY FORCE BATTERIES ONLY                       121.00        123.00 EA       123.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1610-BP       SKY FORCE BLADES SET                           971.00        971.00 EA       971.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1610-FP-SF-R   SKY FORCE FULL PACK RED                        193.00        193.00 EA       193.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1610-FP-SF     SKY FORCE FULL PACK TITANIUM                   410.00        410.00 EA       410.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1610-R        SKY FORCE WHOLE SET RED                        240.00        240.00 EA       240.00 EA     $0.00                $0.00
    Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                                         Entered 09/24/19 20:51:53        Page 7 of 48



TRICON SEATTLE   PL-1610-T        SKY FORCE WHOLE SET TITANIUM                   145.00        145.00 EA       145.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1540-BP       SKY MASTER BASIC PACK SAFETY CAGE                20.00        20.00 EA        20.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1540-FP       SKY MASTER FULL PACK RED                          9.00          9.00 EA        9.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1540-MT       SKY MASTER INDIVIDUAL PACK (MOTOR B ONLY)        95.00        95.00 EA        95.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1540          SKY MASTER WHOLE SET                             33.00        33.00 EA        33.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1580-BP       SKY RAIDER BASIC PACK - BLADES SET/SAFETY CAGE180.00         180.00 EA       180.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1580-BT       SKY RAIDER BATTERIES ONLY                      311.00        313.00 EA       313.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1580-FP       SKY RAIDER FULL PACK - BLADES SET/USB CHARGING849.00
                                                                                 CABLE/SAFETY CAGE
                                                                                              849.00 EA        849.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1580-B        SKY RAIDER WHOLE SET BLACK                       94.00        94.00 EA        94.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1580-R        SKY RAIDER WHOLE SET RED                         87.00        87.00 EA        87.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1720-MT       SKY RIDER (480P) + FPV INDIVIDUAL SET OF A & B MOTOR
                                                                                  68.00 PACK1492320606
                                                                                                 68.00 EA       68.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1520-CM-SKYRDRSKY RIDER (480P) INDIVIDUAL PACK CAMERA DIGITAL
                                                                               237.00
                                                                                 ONLY          237.00 EA       237.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1720-3BP      SKY RIDER (480P)+ FPV BASIC PACK              1,416.00      1,416.00 EA     1,416.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1720-3FP      SKY RIDER (480P)+ FPV FULL PACK               1,002.00      1,002.00 EA     1,002.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1520-BP        SKY RIDER BASIC PACK                          1,609.00      1,609.00 EA     1,609.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1520-BD-R      SKY RIDER BODY RED                             146.00        146.00 EA       146.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1520-BD-T      SKY RIDER BODY TITANIUM                        233.00        233.00 EA       233.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1520-RM       SKY RIDER CONTROLLER                           408.00        408.00 EA       408.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1720-BD-R      SKY RIDER FPV BODY RED                         417.00        417.00 EA       417.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1720-BD-T      SKY RIDER FPV BODY TITANIUM                    308.00        309.00 EA       309.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1720-SP       SKY RIDER FPV CAGE, BLADES, BATTERY               2.00          2.00 EA        2.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1720-CM-HD-SKYRDRFPV
                                 SKY RIDER FPV CAMERA                            130.00        130.00 EA       130.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1720          SKY RIDER FPV COMPLETE SET TITANIUM            548.00        548.00 EA       548.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1720-RM       SKY RIDER FPV CONTROLLER                      1,533.00      1,534.00 EA     1,534.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1720-3FP-R    SKY RIDER FULL PACK RED                          37.00        37.00 EA        37.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1520-FP        SKY RIDER FULL PACK RED / TITANIUM             312.00        314.00 EA       314.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1720-3FP-T    SKY RIDER FULL PACK TITANIUM                      8.00          8.00 EA        8.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1720-BT       SKY RIDER INDIVIDUAL PACK BATTERIES ONLY      1,229.00      1,231.00 EA     1,231.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1520-MT-A-SKYRDR
                                 SKY RIDER MOTOR (A)                               51.00        51.00 EA        51.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1540-CM-SMW    SKYMASTER INDIVIDUAL PACK CAMERA                 46.00        47.00 EA        47.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1540-BL        SKYMASTER BLADE SET                              99.00        99.00 EA        99.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1540-CH-SM     SKYMASTER CHARGING CORD                          55.00        55.00 EA        55.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1540-RM-SM     SKYMASTER CONTROLLER                             22.00        22.00 EA        22.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1540-FP-SMW    SKYMASTER FULL PACK                               5.00          5.00 EA        5.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1540-LG-SMW    SKYMASTER LANDING GEAR                         130.00        130.00 EA       130.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1540-SG-SM     SKYMASTER SHAFT GEAR                           184.00        184.00 EA       184.00 EA      $0.00                $0.00
TRICON SEATTLE   OD-2113          SKYRIDER BLUE + EXTRA BATTERY                 1,135.00      1,135.00 EA     1,135.00 EA     $0.00                $0.00
TRICON SEATTLE   OD-2114          SKYRIDER RED + EXTRA BATTERY                  2,042.00      2,042.00 EA     2,042.00 EA     $0.00                $0.00
TRICON SEATTLE   SL-1815          SL-1815 PDQ                                    532.00        532.00 EA       532.00 EA      $0.00                $0.00
TRICON SEATTLE   SW-1983CX-ACC    SPEEDER BIKE ACCESSORIES                       490.00        490.00 EA       490.00 EA      $0.00                $0.00
TRICON SEATTLE   SW0327CX-AB-SB SPEEDER BIKE ACRYLIC CASE                        462.00        462.00 EA       462.00 EA      $0.00                $0.00
TRICON SEATTLE   SW-1983CX-ADP    SPEEDER BIKE ADAPTOR                           551.00        551.00 EA       551.00 EA      $0.00                $0.00
TRICON SEATTLE   SW-1983CX-BT     SPEEDER BIKE BATTERY                          1,360.00      1,365.00 EA     1,365.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-1983CX-BD     SPEEDER BIKE BODY                             1,330.00      1,330.00 EA     1,330.00 EA     $0.00                $0.00
TRICON SEATTLE   SW1983CX-CH-SB SPEEDER BIKE CHARGER + CABLE                     569.00        569.00 EA       569.00 EA      $0.00                $0.00
TRICON SEATTLE   SW1983CX-CH-SB-ADP
                                 SPEEDER BIKE CHARGER + CABLE + ADAPTER          269.00        269.00 EA       269.00 EA      $0.00                $0.00
TRICON SEATTLE   SW-1983CX-RM     SPEEDER BIKE CONTROLLER                        531.00        531.00 EA       531.00 EA      $0.00                $0.00
TRICON SEATTLE   SW1983CX-WG-SB SPEEDER BIKE MUSIC WEDGE                         140.00        140.00 EA       140.00 EA      $0.00                $0.00
TRICON SEATTLE   SW1983CX-BL-SB SPEEDER BIKE PROPELLERS                          174.00        178.00 EA       178.00 EA      $0.00                $0.00
TRICON SEATTLE   SW0327CX-SD-SB SPEEDER BIKE SCREWDRIVER                         444.00        444.00 EA       444.00 EA      $0.00                $0.00
TRICON SEATTLE   SW-1983CX-WG     SPEEDER BIKE WEDGE DISPLAY                     845.00        845.00 EA       845.00 EA      $0.00                $0.00
TRICON DALLAS WHSE
                PL-1402           SPYDER STUNT DRONE-28MC/PLT                   1,288.00      1,288.00 CAS    1,288.00 CAS   $22.50           $28,980.00
TRICON SEATTLE   PL-1480-BP       SPYDER X BASIC PACK / BLADES SET / SAFETY CAGE1,667.00      1,668.00 EA     1,668.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1480-BT-SPX    SPYDER X BATTERY                              1,704.00      1,706.00 EA     1,706.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1480-BT       SPYDER X BATTERY                               297.00        297.00 EA       297.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1480-BD        SPYDER X BODY SHELL                              21.00        21.00 EA        21.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1480-FP       SPYDER X FULL PACK                             211.00        213.00 EA       213.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1480-MB-B     SPYDER X HELICOPTER ONLY BLACK                 298.00        298.00 EA       298.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1480-MB-R     SPYDER X HELICOPTER ONLY RED                     53.00        53.00 EA        53.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1480-MB-T     SPYDER X HELICOPTER ONLY TITANIUM              274.00        274.00 EA       274.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1480-MT-B-SPX SPYDER X MOTOR (B)                              847.00        851.00 EA       851.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1480-MT-A-SPX SPYDER X MOTOR (A)                              855.00        859.00 EA       859.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1480-CH-SPX    SPYDER X USB CHARGER                             39.00        39.00 EA        39.00 EA      $0.00                $0.00
TRICON SEATTLE   PL1530-BD-SPXL   SPYDER XL DRONE BODY                           562.00        562.00 EA       562.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1530-CH       SPYDER XL WALL CHARGER                            9.00          9.00 EA        9.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1600-BP       STAR QUEST BASIC PACK                          418.00        418.00 EA       418.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1600-BT       STAR QUEST BATTERIES ONLY                      285.00        287.00 EA       287.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1600-FP       STAR QUEST FULL PACK                           602.00        602.00 EA       602.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1600-C        STAR QUEST WHOLE SET CHARCOAL                    50.00        50.00 EA        50.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1600-R        STAR QUEST WHOLE SET RED                         53.00        53.00 EA        53.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-1111-SC       STAR WARS 16 GB SD CARD ONLY                   290.00        290.00 EA       290.00 EA      $0.00                $0.00
TRICON DALLAS WHSE
                SW-1977-CX        STAR WARS BATTLING XWING DRONE                 131.00        131.00 EA       131.00 EA     $50.00            $6,550.00
TRICON SEATTLE   SW-1977-CX       STAR WARS BATTLING XWING DRONE                   11.00        12.00 EA        12.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-0111-SD       STAR WARS SCREWDRIVER ONLY                     998.00        998.00 EA       998.00 EA      $0.00                $0.00
TRICON SEATTLE   PL-2111-CR       STAR WARS SD CARD READER ONLY                  991.00        991.00 EA       991.00 EA      $0.00                $0.00
TRICON DALLAS WHSE
                SW-1983-CX        STAR WARS SPEEDER BIKE DRONE                   974.00        974.00 CAS      974.00 CAS    $50.00           $48,700.00
TRICON SEATTLE   SW-1983-CX       STAR WARS SPEEDER BIKE DRONE                      7.00          7.00 CAS       7.00 CAS     $0.00                $0.00
TRICON SEATTLE   SW-1983CX-MT-A STAR WARS SPEEDER BIKE MOTOR A                  1,340.00      1,340.00 EA     1,340.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-1983CX-MT-B STAR WARS SPEEDER BIKE MOTOR B                  1,342.00      1,342.00 EA     1,342.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-0327CX-MT-A STAR WARS TIE FIGHTER & X WING MOTOR A          2,055.00      2,055.00 EA     2,055.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-0327CX-MT-B STAR WARS TIE FIGHTER & X WING MOTOR B           612.00        612.00 EA       612.00 EA      $0.00                $0.00
TRICON SEATTLE   SW-0327CX-CG     STAR WARS TIE FIGHTER SAFETY CAGE                 2.00          2.00 EA        2.00 EA      $0.00                $0.00
    Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                                       Entered 09/24/19 20:51:53       Page 8 of 48



TRICON DALLAS WHSE
                SW-0327-CX        STAR WARSTIEFIGHTER DRONE                     459.00       459.00 EA       459.00 EA    $50.00           $22,950.00
TRICON SEATTLE   SW-0327-CX       STAR WARSTIEFIGHTER DRONE                      10.00        11.00 EA        11.00 EA    $50.00              $550.00
TRICON SEATTLE   WB-4002          SUPERMAN                                         5.00        5.00 EA         5.00 EA    $10.00               $50.00
TRICON SEATTLE   WB4002-RM        SUPERMAN CONTROLLER                           189.00       189.00 EA       189.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1780-BP       SWITCH BASIC PACK                            1,047.00     1,047.00 EA     1,047.00 EA    $0.00                $0.00
TRICON SEATTLE   PL-1780-FP       SWITCH FULL PACK (BLADES, CHARGING CABLE, CHARGING
                                                                               308.00 BOX, BLADE
                                                                                              308.00
                                                                                                 GUARDS)
                                                                                                     EA      308.00 EA     $0.00                $0.00
TRICON DALLAS WHSE
                PL-1402-1         SYDER STUNT DDRONE 27MC/PLT                    27.00        27.00 CAS       27.00 CAS   $22.50              $607.50
TRICON DALLAS WHSE
                PL-1402-4         SYDER STUNT DRONE-30MC/PLT                     30.00        30.00 CAS       30.00 CAS   $22.50              $675.00
TRICON DALLAS WHSE
                PL-1402-2         SYDER STUNT DRONE-36MC/PLT                    432.00       432.00 CAS      432.00 CAS   $22.50            $9,720.00
TRICON SEATTLE   TARGET PRODUCT TARGET PRODUCT                                   50.00        50.00 EA        50.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1690-BP-TAU    TAU BASIC PACK                                567.00       567.00 EA       567.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1690-BT-TAU    TAU BATTERY                                   377.00       378.00 EA       378.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1690-BP       TAU BLADES                                     60.00        60.00 EA        60.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1690-FP-TAU    TAU FULL PACK                                 407.00       407.00 EA       407.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1690-R        TAU WHOLE SET RED COLOR                       200.00       200.00 EA       200.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1690-T        TAU WHOLE SET TITANIUM                         29.00        33.00 EA        33.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-0327CX-ACC    TIE ADVANCED ACCESSORIES                      523.00       523.00 EA       523.00 EA     $0.00                $0.00
TRICON SEATTLE   SW0327CX-AB-TA TIE ADVANCED ACRYLIC CASE                       445.00       445.00 EA       445.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-0327CX-ADP    TIE ADVANCED ADAPTOR                          510.00       510.00 EA       510.00 EA     $0.00                $0.00
TRICON SEATTLE   SW0327CX-BT-TA TIE ADVANCED BATTERY                           1,661.00     1,665.00 EA     1,665.00 EA    $0.00                $0.00
TRICON SEATTLE   SW-0327CX-BD     TIE ADVANCED BODY                            1,124.00     1,125.00 EA     1,125.00 EA    $0.00                $0.00
TRICON SEATTLE   SW0327CX-CH-TA TIE ADVANCED CHARGER & CABLE                   1,048.00     1,048.00 EA     1,048.00 EA    $0.00                $0.00
TRICON SEATTLE   SW0327CX-CH-TA-ADP
                                 TIE ADVANCED CHARGER & CABLE + ADAPTER        1,010.00     1,010.00 EA     1,010.00 EA    $0.00                $0.00
TRICON SEATTLE   SW-0327CX-RM     TIE ADVANCED CONTROLLER                      1,823.00     1,824.00 EA     1,824.00 EA    $0.00                $0.00
TRICON SEATTLE   SW0327CX-BL-TA TIE ADVANCED PROPELLERS                            0.00        2.00 EA         2.00 EA     $0.00                $0.00
TRICON SEATTLE   SW0327CX-SD-TA TIE ADVANCED SCREWDRIVER                        578.00       578.00 EA       578.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-0327CX-WG     TIE ADVANCED WEDGE DISPLAY                    891.00       891.00 EA       891.00 EA     $0.00                $0.00
TRICON SEATTLE   SW0327CX-MB-TA TIE ADVANCED WEDGE ONLY                         104.00       104.00 EA       104.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-0327CX-PT     TIE FIGHTER BLADE TOOL ONLU                   125.00       125.00 EA       125.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-0327CX-BL-2   TIE FIGHTER BLADES ONLY SETS OF2              354.00       354.00 EA       354.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-0327CX-SD-TF TIE FIGHTER SCREWDRIVER ONLY                   247.00       247.00 EA       247.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1530-RM       TILT + FPV INDIVIDUAL PACK CONTROLLER ONLY    394.00       394.00 EA       394.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1530-SP       TILT COMPLETE SET (SPARE PART)                329.00       329.00 EA       329.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1530-BD-R      TILT FPV BODY RED                              10.00        10.00 EA        10.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1530-BD-T      TILT FPV BODY TITANIUM                         17.00        17.00 EA        17.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1530-FP        TILT FPV FULL PACK RED / TITANIUM              40.00        40.00 EA        40.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1420-MT-B     TILT-FPV MOTOR B ONLY                          10.00        10.00 EA        10.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1530-BP       TILT+FPV BASIC PACK                           178.00       178.00 EA       178.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1420-BT       TILT+FPV BATTERIES ONLY                        84.00        84.00 EA        84.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1530-FP-C     TILT+FPV FULL PACK CHARCOAL                    26.00        26.00 EA        26.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1530-FP-R     TILT+FPV FULL PACK RED                           6.00        7.00 EA         7.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1760-BP       TUNNEL BASIC PACK BLADES SET/SAFETY CAGE      779.00       779.00 EA       779.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1760-FP       TUNNEL FULL PACK                              556.00       556.00 EA       556.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1763-R        TUNNEL PALM DRONE RED 7379565                  32.00        32.00 EA        32.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1763-B        TUNNEL WHOLE SET BLACK                           9.00        9.00 EA         9.00 EA     $0.00                $0.00
TRICON SEATTLE   CT-1973-FP       ULTRA X FULL PACK                              24.00        25.00 EA        25.00 EA     $0.00                $0.00
TRICON SEATTLE   CT-1973-BP       ULTRA-X BASIC PACK                            620.00       620.00 EA       620.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1510-FP-R     VIDEO DRONE FULL PACK RED                      41.00        41.00 EA        41.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1510-FP-T     VIDEO DRONE FULL PACK TITANIUM                 49.00        49.00 EA        49.00 EA     $0.00                $0.00
TRICON SEATTLE   SL-1814          VIDEO TALKER                                   49.00        49.00 EA        49.00 EA     $0.00                $0.00
TRICON DALLAS WHSE
                CRATES            WOOD CRATES                                    14.00        14.00 UNT       14.00 UNT    $0.00                $0.00
TRICON SEATTLE   SW-1977CX-ACC    X-WING ACCESSORIES                            537.00       537.00 EA       537.00 EA     $0.00                $0.00
TRICON SEATTLE   SW0327CX-AB-XW X-WING ACRYLIC CASE                             391.00       391.00 EA       391.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-1977CX-ADP    X-WING ADAPTOR                                325.00       325.00 EA       325.00 EA     $0.00                $0.00
TRICON SEATTLE   SW1977CX-BT-XW X-WING BATTERY                                 1,195.00     1,199.00 EA     1,199.00 EA    $0.00                $0.00
TRICON SEATTLE   SW-1977CX-BD     X-WING BODY                                  1,776.00     1,777.00 EA     1,777.00 EA    $0.00                $0.00
TRICON SEATTLE   SW1977CX-CH-XW X-WING CHARGER & CABLE                         1,149.00     1,149.00 EA     1,149.00 EA    $0.00                $0.00
TRICON SEATTLE   SW-1977CX-RM     X-WING CONTROLLER                            1,871.00     1,871.00 EA     1,871.00 EA    $0.00                $0.00
TRICON SEATTLE   SW1977CX-WG-XW X-WING MUSIC WEDGE                               28.00        28.00 EA        28.00 EA     $0.00                $0.00
TRICON SEATTLE   SW1977CX-BL-XW X-WING PROPELLERS                                  0.00        6.00 EA         6.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-1977CX-CG     X-WING SAFETY                                    4.00        4.00 EA         4.00 EA     $0.00                $0.00
TRICON SEATTLE   SW0327CX-SD-XW X-WING SCREWDRIVER                              436.00       436.00 EA       436.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-1977CX-WG     X-WING WEDGE DISPLAY                         1,125.00     1,125.00 EA     1,125.00 EA    $0.00                $0.00
TRICON SEATTLE   VL-3520-BP       X02 FREE PACK BLADES SET                      427.00       427.00 EA       427.00 EA     $0.00                $0.00
TRICON SEATTLE   VL-3520-FP       X02 FULL PACK BLADES SET/ USB CHARGING        298.00       298.00 EA       298.00 EA     $0.00                $0.00
TRICON SEATTLE   VL-3540-BP       X03 BASIC PACK                                277.00       277.00 EA       277.00 EA     $0.00                $0.00
TRICON SEATTLE   VL-3540-FP       X03 FULL PACK                                 148.00       148.00 EA       148.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1480-RM       X03 INDIVIDUAL PACK                            79.00        79.00 EA        79.00 EA     $0.00                $0.00
TRICON SEATTLE   VL-3632          X07 WHOLE SET BLACK                            90.00        90.00 EA        90.00 EA     $0.00                $0.00
TRICON SEATTLE   VL-3631          X07 WHOLE SET RED                             102.00       102.00 EA       102.00 EA     $0.00                $0.00
TRICON SEATTLE   VL-3611          X09 WHOLE SET RED                                5.00        5.00 EA         5.00 EA     $0.00                $0.00
TRICON SEATTLE   VL-3612          X09 WHOLE SET TITANIUM                           5.00        5.00 EA         5.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1440-BP       X18 BASIC PACK                                237.00       237.00 EA       237.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1440-FP       X18 FULL PACK                                 143.00       143.00 EA       143.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1430-BT       X18 INDIVIDUAL PACK                           104.00       104.00 EA       104.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1650-BP       X5 ACTIVE HD WIFI BASIC PACK                     0.00        2.00 EA         2.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1650-CM       X5 ACTIVE HD WIFI INDIVIDUAL PACK CAMERA HD ONLY
                                                                                29.00         29.00 EA        29.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1650-RM       X5 ACTIVE HD WIFI INDIVIDUAL PACK CONTROLLER ONLY
                                                                                29.00         29.00 EA        29.00 EA     $0.00                $0.00
TRICON SEATTLE   PL1650-BD-B      X5 ACTIVE HD WIFI INDIVIDUAL PACK HELICOPTER ONLY
                                                                                20.00
                                                                                    BLACK     20.00 EA        20.00 EA     $0.00                $0.00
TRICON SEATTLE   SW-1977CX-CH     XWING ADAPTER, BASE, CABLE                   1,493.00     1,493.00 EA     1,493.00 EA    $0.00                $0.00
TRICON SEATTLE   PL-1230-RM       ZIP NANO REMOTE CONTROLLER                    444.00       444.00 EA       444.00 EA     $0.00                $0.00
TRICON SEATTLE   PL-1230-MT-A     ZIPP NANO A MOTOR                             708.00       708.00 EA       708.00 EA     $0.00                $0.00
    Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                                Entered 09/24/19 20:51:53                Page 9 of 48



TRICON SEATTLE   PL-1230-MT-B   ZIPP NANO B MOTOR                           658.00    658.00 EA       658.00 EA             $0.00                         $0.00
TRICON SEATTLE   PL-1230-BT     ZIPP NANO BATTERY                         1,278.00   1,281.00 EA     1,281.00 EA            $0.00                         $0.00
TRICON SEATTLE   PL-1230-BL     ZIPP NANO BLADE SET                         249.00    251.00 EA       251.00 EA             $0.00                         $0.00
TRICON SEATTLE   PL-1560-BP     ZIPP NANO W / AIR PRESSURE BASIC PACK     3,118.00   3,121.00 EA     3,121.00 EA            $0.00                         $0.00
TRICON SEATTLE   PL-1560-FP     ZIPP NANO W/ AIR PRESSURE FULL PACK       1,406.00   1,406.00 EA     1,406.00 EA            $0.00                         $0.00
TRICON SEATTLE   PL-1560        ZIPP NANO W/ AIR PRESSURE WHOLE SET TITANIUM538.00    540.00 EA       540.00 EA            $18.50                     $9,990.00
                                                                                                                   Est close-out    $143,556.00   $1,104,276.96
                                                                                                                   SW Extra          $15,000.00
                                                                                                                                     158,556.00
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                    Entered 09/24/19 20:51:53           Page 10 of 48
Debtor       Rooftop Group USA, Inc.                                                      Case number (if known)    19-32804
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes. Fill in the information below.

     General description                                            Net book value of      Valuation method             Current value of
                                                                    debtor's interest      used for current value       debtor's interest
                                                                    (Where available)
39. Office furniture

40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                        $0.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     No
     Yes
 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes. Fill in the information below.

     General description                                            Net book value of      Valuation method             Current value of
     Include year, make, model, and identification numbers          debtor's interest      used for current value       debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                        $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
     No
     Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     No
     Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                           page 4
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                               Entered 09/24/19 20:51:53                  Page 11 of 48
Debtor        Rooftop Group USA, Inc.                                                    Case number (if known)    19-32804
              Name


 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.


55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of     Valuation method       Current value of
       Include street address or other description    of debtor's interest   debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                          $0.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
     No
     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     No
     Yes
Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

      www.rooftopbrands.com                                                                                                          Unknown
62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                          $0.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     No
     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     No
     Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     No
     Yes



Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 5
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                               Entered 09/24/19 20:51:53                  Page 12 of 48
Debtor       Rooftop Group USA, Inc.                                                     Case number (if known)    19-32804
             Name


Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes. Fill in the information below.

                                                                                                                          Current value of
                                                                                                                          debtor's interest
71. Notes receivable

     Description (include name of obligor)

     Yean Fashion                                                    $4,000,000.00     –          $4,000,000.00    =                     $0.00
                                                                  Total face amount    doubtful or uncollectible amount
72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                          $0.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     No
     Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 6
            Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                                 Entered 09/24/19 20:51:53                           Page 13 of 48
Debtor          Rooftop Group USA, Inc.                                                                         Case number (if known)       19-32804
                Name


Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                         Current value of                         Current value of
                                                                               personal property                        real property


80. Cash, cash equivalents, and financial assets.                                     $147,357.01
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                             $0.00

82. Accounts receivable. Copy line 12, Part 3.                                        $385,426.07

83. Investments. Copy line 17, Part 4.                                                         $0.00

84. Inventory. Copy line 23, Part 5.                                                  $355,757.00

85. Farming and fishing-related assets.                                                        $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                 $0.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                        $0.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9................................................................                              $0.00

89. Intangibles and intellectual property.                                                     $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                  +                $0.00

91. Total. Add lines 80 through 90 for each column.                    91a.           $888,540.08           +    91b.                 $0.00


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.......................................................................................      $888,540.08




Official Form 206A/B                                     Schedule A/B: Assets -- Real and Personal Property                                                       page 7
           Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                Entered 09/24/19 20:51:53                      Page 14 of 48
 Fill in this information to identify the case:
 Debtor name          Rooftop Group USA, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          19-32804                                                                                    Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          Begaline Ltd                                     subject to a lien                                            $0.00                  $0.00

          Creditor's mailing address
          Vanterpool Plaza 2nd floor                       Describe the lien
          Wickams Cay 1                                    Goods and/or services rendered
                                                           Is the creditor an insider or related party?
                                                            No
          Creditor's email address, if known                Yes
                                                           Is anyone else liable on this claim?
          Date debt was incurred                            No
          Last 4 digits of account                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                  Contingent
              No                                              Unliquidated
          
              Yes. Specify each creditor, including this      Disputed
          
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                 $718,317.27


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                     Entered 09/24/19 20:51:53                      Page 15 of 48
Debtor       Rooftop Group USA, Inc.                                                           Case number (if known) 19-32804

 Part 1:         Additional Page                                                                               Column A               Column B
                                                                                                               Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                      Do not deduct the      that supports
sequentially from the previous page.                                                                           value of collateral.   this claim

 2.2     Creditor's name                                       Describe debtor's property that is
         TriCon Logistics, LLC                                 subject to a lien                                    $718,317.27                    $0.00

         Creditor's mailing address                            Inventory
         c/o Chris Condon                                      Describe the lien
         4450 W. Walnut Hill Lane                              UCC/Warehouse lien
         Suite 100                                             Is the creditor an insider or related party?
         Irving                     TX      75038               No
         Creditor's email address, if known                     Yes
                                                               Is anyone else liable on this claim?
         Date debt was incurred                                 No
         Last 4 digits of account                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                                As of the petition filing date, the claim is:
         Do multiple creditors have an interest in             Check all that apply.
         the same property?                                       Contingent
             No                                                   Unliquidated
         
             Yes. Have you already specified the                  Disputed
         
                  relative priority?

                 No. Specify each creditor, including this
                  creditor, and its relative priority.

                 Yes. The relative priority of creditors is
                  specified on lines

 2.3     Creditor's name                                       Describe debtor's property that is
         Triumphant Gold Ltd.                                  subject to a lien                                            $0.00                  $0.00

         Creditor's mailing address
         Floor 4, Willow House, Cricket Sq                     Describe the lien
         PO Box 2804                                           Guaranty
         Grand Cayman, Cayman Islands, KY1-1 Is the creditor an insider or related party?
                                                                  No
                                                                  Yes
         Creditor's email address, if known
                                                               Is anyone else liable on this claim?
         Date debt was incurred                                 No
         Last 4 digits of account                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                                As of the petition filing date, the claim is:
         Do multiple creditors have an interest in             Check all that apply.
         the same property?                                       Contingent
             No                                                   Unliquidated
         
             Yes. Have you already specified the                  Disputed
         
                  relative priority?

                 No. Specify each creditor, including this
                  creditor, and its relative priority.

                 Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                              Entered 09/24/19 20:51:53                  Page 16 of 48
Debtor       Rooftop Group USA, Inc.                                                   Case number (if known) 19-32804

 Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.

         Name and address                                                             On which line in Part 1        Last 4 digits of
                                                                                      did you enter the              account number
                                                                                      related creditor?              for this entity

         Carey D. Schreiber                                                            Line    2.2
         Winston & Strawn LLP
         200 Park Avenue


         New York                                     NY       10166-4193




Official Form 206D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page 3
           Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                Entered 09/24/19 20:51:53                Page 17 of 48
 Fill in this information to identify the case:
 Debtor              Rooftop Group USA, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-32804                                                                                 Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                         12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the            $335,385.40           $335,385.40
                                                                claim is: Check all that apply.
Adam Mcenaney
                                                                   Contingent
c/o Q4 Brands LLC                                                   Unliquidated
                                                                
7425 Evening Sky Circle                                            Disputed

                                                                Basis for the claim:
Austin                                TX      78735             2017 commissions
Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



     2.2   Priority creditor's name and mailing address         As of the petition filing date, the            $166,451.61           $166,451.61
                                                                claim is: Check all that apply.
Adam Mcenaney
                                                                   Contingent
c/o Q4 Brands LLC                                                   Unliquidated
                                                                
7425 Evening Sky Circle                                            Disputed

                                                                Basis for the claim:
Austin                                TX      78735             2018 commissions
Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                              Entered 09/24/19 20:51:53              Page 18 of 48
Debtor       Rooftop Group USA, Inc.                                                 Case number (if known)    19-32804

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim         Priority amount


  2.3    Priority creditor's name and mailing address       As of the petition filing date, the               $72,511.14       $72,511.14
                                                            claim is: Check all that apply.
Anita York
                                                               Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
                                                            2017 Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



  2.4    Priority creditor's name and mailing address       As of the petition filing date, the               $56,964.25       $56,964.25
                                                            claim is: Check all that apply.
Anita York
                                                               Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
                                                            2018 Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



  2.5    Priority creditor's name and mailing address       As of the petition filing date, the               $16,431.00       $16,431.00
                                                            claim is: Check all that apply.
Anita York
                                                               Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
                                                            2019 IC
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 2
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                              Entered 09/24/19 20:51:53               Page 19 of 48
Debtor      Rooftop Group USA, Inc.                                                  Case number (if known)     19-32804

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim          Priority amount


  2.6    Priority creditor's name and mailing address       As of the petition filing date, the               $199,114.82             $0.00
                                                            claim is: Check all that apply.
Darren Scott Matloff
                                                               Contingent
1302 Marina Bay Drive #203A                                     Unliquidated
                                                            
                                                               Disputed

                                                            Basis for the claim:
Kemah                              TX      77565            2018 unpaid commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )



  2.7    Priority creditor's name and mailing address       As of the petition filing date, the                $30,000.00       $30,000.00
                                                            claim is: Check all that apply.
Susan Sheffield
                                                               Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
                                                            2019 IC
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 3
           Case 19-44234-mxm7 Doc 17 Filed 09/24/19                            Entered 09/24/19 20:51:53                  Page 20 of 48
Debtor        Rooftop Group USA, Inc.                                                  Case number (if known)      19-32804

 Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                         $0.00
                                                                   Check all that apply.
ADP, LLC                                                            Contingent
PO Box 12513                                                        Unliquidated
1851 N Resler Drive                                                 Disputed
                                                                   Basis for the claim:
El Paso                                  TX       79912
Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $17,324.52
                                                                   Check all that apply.
Allpak Container, LLC                                               Contingent
1100 SW 27th Street                                                 Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Renton                                   WA       98057            Goods and/or services rendered

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                 $500,000.00
                                                                   Check all that apply.
AMAX INDUSTRIAL GROUP CHINA CO, LTD.,                               Contingent
No.3 10/F                                                           Unliquidated
Witty Commercial Building                                           Disputed
1A-1L Tung Choi Street Mongkok Kowloon                             Basis for the claim:
                                                                   Goods and/or services rendered

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                 $145,906.39
                                                                   Check all that apply.
Anicole, Inc.                                                       Contingent
c/o Anita York                                                      Unliquidated
8 McGillivray Ave.                                                  Disputed
North York, ON M5M 2Y1                                             Basis for the claim:
                                                                   Goods and/or services rendered

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                          Entered 09/24/19 20:51:53                 Page 21 of 48
Debtor       Rooftop Group USA, Inc.                                               Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                  Amount of claim

   3.5     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $7,200.00
                                                               Check all that apply.
Anil Agarwal                                                    Contingent
                                                                Unliquidated
                                                                Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

   3.6     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $10,478.80
                                                               Check all that apply.
Applaud Media                                                   Contingent
1 Church Road                                                   Unliquidated
Bookham, London                                                 Disputed
KT23 3PD                                                       Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

   3.7     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                $119,326.00
                                                               Check all that apply.
Apple Distribution International                                Contingent
Hollyhill Industrial Estate,                                    Unliquidated
Hollyhill, Ireland                                              Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

   3.8     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:              $7,184,016.00
                                                               Check all that apply.
Asian Express Holdings Ltd                                      Contingent
Room 1702, Sino Centre                                          Unliquidated
582-592 Nathan Road                                             Disputed
Mongkok, Kowloon Hong Kong                                     Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                           Entered 09/24/19 20:51:53                 Page 22 of 48
Debtor       Rooftop Group USA, Inc.                                                Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $9,500.00
                                                                Check all that apply.
AT&T Mobility                                                    Contingent
PO Box 6463                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Carol Stream                           IL       60197           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,875.94
                                                                Check all that apply.
Audi Lease                                                       Contingent
                                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $217,390.08
                                                                Check all that apply.
Bay Cities Container Corp                                        Contingent
5138 Industry Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pico Rivera                            CA       90660           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10,233.60
                                                                Check all that apply.
Bazaar Voice                                                     Contingent
10901 South Stonelake Blvd                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Austin                                 TX       78759           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 6
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                           Entered 09/24/19 20:51:53                 Page 23 of 48
Debtor       Rooftop Group USA, Inc.                                                Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $806,051.00
                                                                Check all that apply.
Bed Bath & Beyond                                                Contingent
650 Liberty Avenue                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Union                                  NJ       07083           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $5,974.46
                                                                Check all that apply.
Bestar Services Singapore                                        Contingent
23 New Industrial Rd                                             Unliquidated
#04-08 Solstice Business Center                                  Disputed
Singapore 536209                                                Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33,483.39
                                                                Check all that apply.
Black Oak                                                        Contingent
#12-01/02 One George Street                                      Unliquidated
Singapore 049145                                                 Disputed
                                                                Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,187.98
                                                                Check all that apply.
Brendan O'Farrell                                                Contingent
                                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                         Entered 09/24/19 20:51:53                 Page 24 of 48
Debtor       Rooftop Group USA, Inc.                                               Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                  Amount of claim

  3.17     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                $176,176.62
                                                               Check all that apply.
BTX Global Logistics                                            Contingent
12 Commerce St                                                  Unliquidated
                                                                Disputed
                                                               Basis for the claim:
Shelton                                CT     06484            Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.18     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                $790,668.07
                                                               Check all that apply.
Canada Revenue Agency                                           Contingent
PO Box 3800 STN A                                               Unliquidated
Sudbury, ON P3A 0C3                                             Disputed
                                                               Basis for the claim:
                                                               Taxes

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.19     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $81,282.26
                                                               Check all that apply.
Carl England                                                    Contingent
107 Lower Village Rd                                            Unliquidated
Ascot SL5 9BQ                                                   Disputed
ENGLAND,                                                       Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.20     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  Unknown
                                                               Check all that apply.
CNA Insurance                                                   Contingent
1000 Wilshire Blvd, #1800                                       Unliquidated
                                                                Disputed
                                                               Basis for the claim:
Los Angeles                            CA     90017            Insurance

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                          Entered 09/24/19 20:51:53                 Page 25 of 48
Debtor       Rooftop Group USA, Inc.                                               Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                  Amount of claim

  3.21     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $69.82
                                                               Check all that apply.
Commerce Hub                                                    Contingent
201 Fuller Rd                                                   Unliquidated
                                                                Disputed
                                                               Basis for the claim:
Albany                                 NY     12203            Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.22     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $7,550.01
                                                               Check all that apply.
CPA Global                                                      Contingent
Liberation House                                                Unliquidated
Castle Street                                                   Disputed
St Helier, JE1 1BL, JE                                         Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.23     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  Unknown
                                                               Check all that apply.
Dealer Protection Ins Srv / Arroyo Ins                          Contingent
8659 Research Dr                                                Unliquidated
                                                                Disputed
                                                               Basis for the claim:
Irvine                                 CA     92618            Insurance

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.24     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $77,473.41
                                                               Check all that apply.
Duane Morris LLP                                                Contingent
1540 Broadway                                                   Unliquidated
                                                                Disputed
                                                               Basis for the claim:
New York                               NY     10036            Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 9
           Case 19-44234-mxm7 Doc 17 Filed 09/24/19                         Entered 09/24/19 20:51:53                 Page 26 of 48
Debtor       Rooftop Group USA, Inc.                                                Case number (if known)      19-32804

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,179.78
                                                                Check all that apply.
Easy Link                                                        Contingent
                                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $82,486.05
                                                                Check all that apply.
Echo Global Logistics                                            Contingent
600 West Chicago Ave                                             Unliquidated
Suite 725                                                        Disputed
                                                                Basis for the claim:
Chicago                                IL       60654           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.27     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25,090.00
                                                                Check all that apply.
Edward L Schafman, LLC                                           Contingent
5218 Spruce St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bellaire                               TX       77401           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.28     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,592.74
                                                                Check all that apply.
Eiger Law: Eiger Law                                             Contingent
Sec. 4, 25-2 REN AI RD                                           Unliquidated
Bldg A, 12 F                                                     Disputed
Taipei Taiwan 10685                                             Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 10
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                          Entered 09/24/19 20:51:53                 Page 27 of 48
Debtor       Rooftop Group USA, Inc.                                                Case number (if known)      19-32804

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.29     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $4,345.00
                                                                Check all that apply.
Envy Media Company                                               Contingent
55 Purick St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bayport                                NY       11705           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.30     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18,920.00
                                                                Check all that apply.
Evergreen Shipping                                               Contingent
Tollway Plaza 1                                                  Unliquidated
16000 North Dallas Parkway                                       Disputed
                                                                Basis for the claim:
Dallas                                 TX       75248           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.31     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $202,889.91
                                                                Check all that apply.
FedEx                                                            Contingent
PO Box 660481                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75266           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.32     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,946.15
                                                                Check all that apply.
First Insurance Funding                                          Contingent
450 Skokie Blvd                                                  Unliquidated
Suite 1000                                                       Disputed
                                                                Basis for the claim:
Northbrook                             IL       60062           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 11
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                           Entered 09/24/19 20:51:53                 Page 28 of 48
Debtor       Rooftop Group USA, Inc.                                                Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20,242.00
                                                                Check all that apply.
Fredrikson & Byron PA                                            Contingent
1508, One Lujiazui                                               Unliquidated
68 Middle Yincheng Road                                          Disputed
Pudong Shanghai 200120                                          Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $4,309.90
                                                                Check all that apply.
GTT Communications                                               Contingent
7900 Tyson One Place, Suite 1450                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
McLean                                 VA       22102           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  Unknown
                                                                Check all that apply.
Internal Revenue Service                                         Contingent
P.O. Box 660264                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75266           Taxes

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.36     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $100.00
                                                                Check all that apply.
InterTrade Systems Inc                                           Contingent
PO Box 55811                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Boston                                 MA       02205           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 12
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                         Entered 09/24/19 20:51:53                 Page 29 of 48
Debtor       Rooftop Group USA, Inc.                                               Case number (if known)      19-32804

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                  Amount of claim

  3.37     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $9,533.46
                                                               Check all that apply.
Jack Bishop                                                     Contingent
                                                                Unliquidated
                                                                Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.38     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $29,872.00
                                                               Check all that apply.
James Truter                                                    Contingent
100 Waterkant Street                                            Unliquidated
DeWaterkant, Cape Town, 8001,                                   Disputed
South Africa                                                   Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.39     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $9,067.25
                                                               Check all that apply.
Karr Tuttle Campbell                                            Contingent
701 Fifth Avenue                                                Unliquidated
Suite 3300                                                      Disputed
                                                               Basis for the claim:
Seattle                                WA     98104            Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.40     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $59,320.62
                                                               Check all that apply.
KMOB (Asian Express)                                            Contingent
                                                                Unliquidated
                                                                Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                      page 13
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                          Entered 09/24/19 20:51:53                 Page 30 of 48
Debtor       Rooftop Group USA, Inc.                                               Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                  Amount of claim

  3.41     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $60,342.11
                                                               Check all that apply.
Knobbe Martens                                                  Contingent
2040 Main Street                                                Unliquidated
14th Floor                                                      Disputed
                                                               Basis for the claim:
Irvine                                 CA     92614            Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.42     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $85,459.32
                                                               Check all that apply.
Krupp Public Relations                                          Contingent
8451 BEVERLY BOULEVARD                                          Unliquidated
                                                                Disputed
                                                               Basis for the claim:
LOS ANGELES                            CA     90048            Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.43     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $2,832.53
                                                               Check all that apply.
Law Office of Steven Riker                                      Contingent
One Grand Central Place                                         Unliquidated
46th Floor                                                      Disputed
                                                               Basis for the claim:
New York                               NY     10165            Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.44     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $18,314.52
                                                               Check all that apply.
Lee Waite                                                       Contingent
Castle Hill House                                               Unliquidated
12 Castle Rd                                                    Disputed
Windsor SL4 1PD                                                Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                      page 14
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                          Entered 09/24/19 20:51:53                 Page 31 of 48
Debtor       Rooftop Group USA, Inc.                                               Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                  Amount of claim

  3.45     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                $100,000.00
                                                               Check all that apply.
Low Cut UK                                                      Contingent
                                                                Unliquidated
                                                                Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.46     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $32,202.22
                                                               Check all that apply.
Market Making Agency 2                                          Contingent
                                                                Unliquidated
                                                                Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.47     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $65,000.00
                                                               Check all that apply.
Mayer Brown/ Yu-Jin                                             Contingent
                                                                Unliquidated
                                                                Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.48     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $4,975.00
                                                               Check all that apply.
MGL (USA) INC                                                   Contingent
INTERNATIONAL FREIGHT FORWARDER                                 Unliquidated
(LOS ANGELES BRANCH)                                            Disputed
4010 VALLEY BLVD. STE 103                                      Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                      page 15
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                         Entered 09/24/19 20:51:53                 Page 32 of 48
Debtor       Rooftop Group USA, Inc.                                               Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                  Amount of claim

  3.49     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $1,741.40
                                                               Check all that apply.
Mr. Mok                                                         Contingent
                                                                Unliquidated
                                                                Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.50     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $1,353.15
                                                               Check all that apply.
Nielsen                                                         Contingent
85 Broad St                                                     Unliquidated
                                                                Disputed
                                                               Basis for the claim:
New York                               NY     10004            Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.51     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $96.90
                                                               Check all that apply.
Non Stop Express                                                Contingent
                                                                Unliquidated
                                                                Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.52     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $13,742.28
                                                               Check all that apply.
North American Freight                                          Contingent
556 Byrne Dr #20                                                Unliquidated
Barrie, ON L4N 9P6                                              Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                      page 16
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                           Entered 09/24/19 20:51:53                 Page 33 of 48
Debtor        Rooftop Group USA, Inc.                                               Case number (if known)      19-32804

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.53     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $5,193.18
                                                                Check all that apply.
Office Depot / Office Max                                        Contingent
6600 N Military Trail                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Boca Raton                             FL       33496           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.54     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $85.00
                                                                Check all that apply.
Olark Live Chat                                                  Contingent
427 N Tatnall St #63602                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wilmington                             DE       19801           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.55     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $6,000.00
                                                                Check all that apply.
Phillip Lew                                                      Contingent
                                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.56     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,300.00
                                                                Check all that apply.
Pirkey Barber, PLLC                                              Contingent
1801 East 6th Street                                             Unliquidated
Suite 300                                                        Disputed
                                                                Basis for the claim:
Austin                                 TX       78702           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 17
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                            Entered 09/24/19 20:51:53                 Page 34 of 48
Debtor        Rooftop Group USA, Inc.                                                Case number (if known)      19-32804

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.57      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13,000.00
                                                                 Check all that apply.
Plug & Play                                                       Contingent
440 N Wolfe Road                                                  Unliquidated
Sunnyvale, California                                             Disputed
                                                                 Basis for the claim:
                                                                 Goods and/or services rendered

Date or dates debt was incurred                                  Is the claim subject to offset?

Last 4 digits of account number
                                                                  No
                                                                  Yes

  3.58      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $501,837.01
                                                                 Check all that apply.
Q4 Brands LLC                                                     Contingent
c/o Adam Mcenaney                                                 Unliquidated
7425 Evening Sky Circle                                           Disputed
                                                                 Basis for the claim:
Austin                                  TX       78735           Goods and/or services rendered

Date or dates debt was incurred                                  Is the claim subject to offset?

Last 4 digits of account number
                                                                  No
                                                                  Yes

  3.59      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,828.01
                                                                 Check all that apply.
Regus Management Singapore                                        Contingent
Raffles Place, Level 19, Tower 2                                  Unliquidated
048616 No. 1, Singapore 048616                                    Disputed
                                                                 Basis for the claim:
                                                                 Goods and/or services rendered

Date or dates debt was incurred                                  Is the claim subject to offset?

Last 4 digits of account number
                                                                  No
                                                                  Yes

  3.60      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $4,809.66
                                                                 Check all that apply.
Republic Services                                                 Contingent
PO Box 820                                                        Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Del Valle                               TX       78617           Goods and/or services rendered

Date or dates debt was incurred                                  Is the claim subject to offset?

Last 4 digits of account number
                                                                  No
                                                                  Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                     page 18
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                           Entered 09/24/19 20:51:53                 Page 35 of 48
Debtor       Rooftop Group USA, Inc.                                                Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.61     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  Unknown
                                                                Check all that apply.
Rhodium Productions LLC                                          Contingent
9102 Cascada Way                                                 Unliquidated
Suite 101                                                        Disputed
                                                                Basis for the claim:
Naples                                 FL       34114           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.62     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10,000.00
                                                                Check all that apply.
Ricky Interest                                                   Contingent
                                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.63     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $105,000.00
                                                                Check all that apply.
RVLNT                                                            Contingent
Bolshedens Industriväg 35                                        Unliquidated
427 50 Billdal, Sweden                                           Disputed
                                                                Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.64     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,500.00
                                                                Check all that apply.
SD Card Association                                              Contingent
c/o Global Inventures, Inc.                                      Unliquidated
2400 Camino Ramon, Suite 375                                     Disputed
                                                                Basis for the claim:
San Ramon                              CA       94583           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 19
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                          Entered 09/24/19 20:51:53                 Page 36 of 48
Debtor       Rooftop Group USA, Inc.                                               Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                  Amount of claim

  3.65     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                $120,368.04
                                                               Check all that apply.
Senbang Shipping                                                Contingent
                                                                Unliquidated
                                                                Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.66     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                         $0.00
                                                               Check all that apply.
SH Landes LLP Accountants                                       Contingent
3rd Floor, Fairgate House                                       Unliquidated
78 New Oxford Street                                            Disputed
London, WC1A 1HB                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.67     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $38,000.00
                                                               Check all that apply.
Shop LLC dba Shop Studios                                       Contingent
528 W 39th St                                                   Unliquidated
                                                                Disputed
                                                               Basis for the claim:
New York                               NY     10018            Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.68     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $1,250.00
                                                               Check all that apply.
Social Media                                                    Contingent
                                                                Unliquidated
                                                                Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                      page 20
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                          Entered 09/24/19 20:51:53                 Page 37 of 48
Debtor        Rooftop Group USA, Inc.                                               Case number (if known)      19-32804

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.69     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25,590.00
                                                                Check all that apply.
Solutions 2 Go                                                   Contingent
15 Production Road                                               Unliquidated
Brampton, ON, Canada, L6T 4N8                                    Disputed
                                                                Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.70     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $66,385.62
                                                                Check all that apply.
SPS Commerce, Inc                                                Contingent
PO Box 205782                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75320           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.71     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,506.16
                                                                Check all that apply.
Staff Force                                                      Contingent
4631 Airport Blvd., Suite 131                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Antonio                            TX       78216           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.72     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $336,095.86
                                                                Check all that apply.
Staples                                                          Contingent
500 Staples Drive                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Framingham                             MA       01702           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 21
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                           Entered 09/24/19 20:51:53                 Page 38 of 48
Debtor       Rooftop Group USA, Inc.                                                Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.73     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $8,500.00
                                                                Check all that apply.
Swerve Public Relations                                          Contingent
1440 GRAHAMS                                                     Unliquidated
LANE, UNIT #1,                                                   Disputed
BURLINGTON, ON                                                  Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.74     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,898.00
                                                                Check all that apply.
T.O. Epps & Associates, Inc.                                     Contingent
1075 Andrew Drive I                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
West Chester                           PA       19380           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.75     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  Unknown
                                                                Check all that apply.
Techlink International, LLC                                      Contingent
PO Box 290444                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Davie                                  FL       33329           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.76     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $6,045.00
                                                                Check all that apply.
Telepacific Communications                                       Contingent
515 Flower St                                                    Unliquidated
45th floor                                                       Disputed
                                                                Basis for the claim:
Los Angeles                            CA       90071           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 22
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                          Entered 09/24/19 20:51:53                 Page 39 of 48
Debtor       Rooftop Group USA, Inc.                                               Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                  Amount of claim

  3.77     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $77,183.35
                                                               Check all that apply.
The Garrahan Group                                              Contingent
114 Sheldon St                                                  Unliquidated
                                                                Disputed
                                                               Basis for the claim:
El Segundo                             CA     90245            Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.78     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $86,014.63
                                                               Check all that apply.
Time World Express Inc                                          Contingent
2210 - 5200 Miller Road                                         Unliquidated
Richmond, BC V7B 1L1                                            Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.79     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $6,500.00
                                                               Check all that apply.
TO Lee                                                          Contingent
                                                                Unliquidated
                                                                Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes

  3.80     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                $230,700.76
                                                               Check all that apply.
Total Express                                                   Contingent
3220 Caravelle Dr                                               Unliquidated
Mississauga, ON L4V 1K9                                         Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                      page 23
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                          Entered 09/24/19 20:51:53                 Page 40 of 48
Debtor       Rooftop Group USA, Inc.                                                Case number (if known)      19-32804

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.81     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $300.00
                                                                Check all that apply.
Trend Results/ Tim Carey                                         Contingent
                                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
                                                                Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.82     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,308.62
                                                                Check all that apply.
Uline                                                            Contingent
PO Box 88741                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60680           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.83     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                         $0.00
                                                                Check all that apply.
UOC SPV1 Pte Ltd                                                 Contingent
80 Raffles Place,#26-04                                          Unliquidated
UOB Plaza 1,Singapore                                            Disputed
                                                                Basis for the claim:
                                                                Guaranty

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.84     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20,477.06
                                                                Check all that apply.
UPS                                                              Contingent
55 Glenlake Parkway                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Atlanta                                GA       30328           Goods and/or services rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 24
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                          Entered 09/24/19 20:51:53                 Page 41 of 48
Debtor       Rooftop Group USA, Inc.                                               Case number (if known)      19-32804

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                  Amount of claim

  3.85     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $38,502.00
                                                               Check all that apply.
Walgreens                                                       Contingent
200 Wilmot Rd.                                                  Unliquidated
Deerfield IL                                                    Disputed
                                                               Basis for the claim:
                                                               Goods and/or services rendered

Date or dates debt was incurred                                Is the claim subject to offset?

Last 4 digits of account number
                                                                No
                                                                Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                      page 25
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                               Entered 09/24/19 20:51:53                   Page 42 of 48
Debtor        Rooftop Group USA, Inc.                                                      Case number (if known)   19-32804

 Part 3:        List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Disney Consumer Products Inc. (USA)                                   Line
         80 Raffles Place, #26-04                                                     Not listed. Explain:
                                                                               
         UOB Plaza 1,Singapore,048624                                                 Notice Only




4.2      Yeon                                                                  Line
         319 Greenwich St 317 Suite 2F                                                Not listed. Explain:
                                                                               
                                                                                      Notice Only


         New York                      NY      10013




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 26
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                      Entered 09/24/19 20:51:53                  Page 43 of 48
Debtor      Rooftop Group USA, Inc.                                           Case number (if known)      19-32804

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                $876,858.22

5b. Total claims from Part 2                                                              5b.   +         $12,783,300.60


5c. Total of Parts 1 and 2                                                                5c.             $13,660,158.82
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 27
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                Entered 09/24/19 20:51:53                   Page 44 of 48
 Fill in this information to identify the case:
 Debtor name         Rooftop Group USA, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-32804                                Chapter       7                                     Check if this is an
 (if known)                                                                                                       amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.   Does the debtor have any executory contracts or unexpired leases?

        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
         (Official Form 206A/B).

2.   List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                       parties with whom the debtor has an executory
                                                                                       contract or unexpired lease




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                             page 1
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                 Entered 09/24/19 20:51:53                   Page 45 of 48
 Fill in this information to identify the case:
 Debtor name         Rooftop Group USA, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-32804                                                                                      Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
       No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       Yes
2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Darren Matloff                                                                         Begaline Ltd                         D
                                       Number      Street
                                                                                                                                   E/F
                                                                                                                                   G


                                       City                           State   ZIP Code


2.2    Darren Matloff                                                                         Triumphant Gold Ltd.                 D
                                       Number      Street
                                                                                                                                   E/F
                                                                                                                                   G


                                       City                           State   ZIP Code


2.3    Darren Matloff                                                                         UOC SPV1 Pte Ltd                     D
                                       Number      Street
                                                                                                                                   E/F
                                                                                                                                   G


                                       City                           State   ZIP Code


2.4    Gandiva Investments                                                                    Begaline Ltd                         D
                                       Number      Street
                                                                                                                                   E/F
                                                                                                                                   G


                                       City                           State   ZIP Code


2.5    Gandiva Investments                                                                    Triumphant Gold Ltd.                 D
                                       Number      Street
                                                                                                                                   E/F
                                                                                                                                   G


                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
          Case 19-44234-mxm7 Doc 17 Filed 09/24/19                           Entered 09/24/19 20:51:53             Page 46 of 48
Debtor       Rooftop Group USA, Inc.                                               Case number (if known)   19-32804



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.6   Gandiva Investments                                                             UOC SPV1 Pte Ltd                   D
                                    Number     Street
                                                                                                                         E/F
                                                                                                                         G


                                    City                        State   ZIP Code


2.7   Rooftop Group                                                                   Begaline Ltd                       D
      International                 Number     Street
                                                                                                                         E/F
                                                                                                                         G


                                    City                        State   ZIP Code


2.8   Rooftop Group                                                                   Triumphant Gold Ltd.               D
      International                 Number     Street
                                                                                                                         E/F
                                                                                                                         G


                                    City                        State   ZIP Code


2.9   Rooftop Group                                                                   UOC SPV1 Pte Ltd                   D
      International                 Number     Street
                                                                                                                         E/F
                                                                                                                         G


                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 2
            Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                                                   Entered 09/24/19 20:51:53                                      Page 47 of 48
 Fill in this information to identify the case:


 Debtor Name Rooftop Group USA, Inc.

 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF TEXAS

 Case number (if known):                19-32804                                                                                                                                          Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                 12/15



 Part 1:            Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
         Copy line 88 from Schedule A/B.............................................................................................................................                                 $0.00

     1b. Total personal property:
         Copy line 91A from Schedule A/B...........................................................................................................................                          $888,540.08

     1c. Total of all property
         Copy line 92 from Schedule A/B.............................................................................................................................                         $888,540.08


 Part 2:            Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.......................................                                                      $718,317.27

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F..............................................................................                                        $876,858.22

     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                            +   $12,783,300.60


4.   Total liabilities
     Lines 2 + 3a + 3b.............................................................................................................................................................       $14,378,476.09




Official Form 206Sum                                            Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
         Case 19-44234-mxm7 Doc 17 Filed 09/24/19                                 Entered 09/24/19 20:51:53                 Page 48 of 48
 Fill in this information to identify the case and this filing:
 Debtor Name         Rooftop Group USA, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-32804
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:



                Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                Schedule H: Codebtors (Official Form 206H)

                A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                Amended Schedule

                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 09/24/2019                       X /s/ DARREN MATLOFF
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             DARREN MATLOFF
                                                             Printed name
                                                             PRESIDENT
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
